Daniels, J.
The judgment was entered in the action by default in December, 1886, and it was not until July, 1888, that notice was given of the application to set aside the default and permit an answer to be served. No satisfactory reason excusing this delay has been presented by the papers. For the purpose óf securing the success of such an application, the law is explicit that it must be made with reasonable diligence after the default shall have become known to the party affected by it. This application was not made as this rule requires that it should have been made to entitle it to succeed. The defendant delayed taking the necessary proceedings for this purpose for too long a period of time. She thereby lost her right to the interference of the court in her behalf, and the order from which the appeal lias been taken should be affirmed, with $10 costs and the disbursements. All concur.